DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the valve” in lines 12 and 14 which should read “the at least one valve”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “the valve” in line 5 which should read “the at least one valve”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “the valve” in line 1 which should read “the at least one valve”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites “about180” in line 2 which should read “about 180”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “the detected additional pressure” in line 9 which should read “the detected additional balloon pressure” and “the additional pressure” in lines 9-10 which should read “the detected additional balloon pressure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a constrained space” in line 2. Claim 15 depends from claim 13 which recites “a constrained space” in line 23. It is unclear if the constrained space of claim 15 is intended to be the same space as previously recited in claim 13 or an additional constrained space. Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (US 2013/0226219 A1) in view of Gerrans et al. (US 2012/0259217 A1).
Regarding claim 1, Brister discloses a system inflating for performing an inflation procedure to inflate an inflatable intragastric device (intragastric devices and devices for inflating; abstract), the system comprising: a) an inflation fluid container (canister/container; Figs. 16A-16B; 20) comprising an inflation fluid ([0060]); b) an inflatable intragastric balloon (balloon of Fig. 20); c) a fluid pathway fluidly connecting the inflation fluid container and the balloon (pathway along extension tube and catheter; Fig. 20); d) at lease one valve (stopcock) disposed along the fluid pathway and configured to control a volume of gas flowing through the fluid pathway into the balloon (as the stopcock can be in a position which allows for fluid connection to the balloon; [0196]); e) a pressure gauge (pressure gauge) positioned along the fluid pathway so as to measure a balloon pressure within the balloon ([0185]; [0196]).
Brister discloses a button, key, toggle, or switch may send an electrical signal to the valve to open or close or any suitable control mechanism may be used ([0192]) and that when the valve is open, the pressure of the inflation fluid container can be monitored and vented until the desired pressure is reached, then the valve may be closed ([0195]), but Brister fails to disclose a computing device configured to: i) provide instructions to the valve to dispense a volume of inflation fluid into the fluid pathway; ii) provide instructions to the valve to block the flow of the inflation fluid into the fluid pathway; iii) receive balloon pressure measurements from the pressure gauge; iv) determine if the balloon is located within a constrained space, based upon the balloon pressure measurements.
However, Gerrans teaches a system for performing an inflation procedure to inflate an inflatable balloon comprising a computing device (processor; [0029]) configured to: i) provide instructions to the valve to dispense a volume of inflation fluid into the fluid pathway (as balloon 30 is inflated for a fixed amount of time; [0082]); ii) provide instructions to the valve to block the flow of the inflation fluid into the fluid pathway (by closing the inflate valve; [0082]-[0083]); iii) receive balloon pressure measurements from the pressure gauge (as the balloon pressure is measured incrementally; [0082]-[0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brister to include a computing device configured to i) provide instructions to the valve to dispense a volume of inflation fluid into the fluid pathway; ii) provide instructions to the valve to block the flow of the inflation fluid into the fluid pathway; iii) receive balloon pressure measurements from the pressure gauge as taught by Gerrans in order to continuously, preciously, and accurately monitor and maintain the desired pressure within the balloon.
Modified Brister fails to disclose the computing device configured to determine if the balloon is located within a constrained space, based upon the balloon pressure measurements.
However, Gerrans teaches that the shape of balloon is known and using the shape of the balloon and data from a lookup table, the relative change in balloon diameter measured by balloon pressure is calculated and displayed, such that information on repositioning the balloon is obtained ([0083]); thus, the location of the balloon being in a constrained space is determined. Brister teaches it is known how to determine a location of the balloon and to determine when the balloon location is in a constrained space by timing inflation by having a tube contain a pH sensor that determines a location difference between the esophagus (constrained space) and the stomach or via pressures in the esophagus versus the stomach ([0159]). Brister teaches that during inflation, if there is indication of inflation in a constrained space (by pressure readings or patient symptoms) then a fail-safe procedure may be started by shutting off the gas flow by closing the valve on the Procedure Canister, detaching the catheter from the Procedure Canister, and evacuating the gas from the balloon with a syringe. The balloon can then be removed endoscopically. If the gauge reads less than 7.0 kPa, then the balloon can be filled ([0246]).
Thus, Brister teaches how to determine the balloons location based on pressure measurements and to inflate the balloon to a target pressure based on whether the balloon is located in an unconstrained or constrained space and Gerrans teaches a processing unit which continuously monitors the pressure of a balloon so that it may inflate the balloon to reach its target pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brister to include a processing unit configured as claimed in light of the teachings of Brister and Gerrans in order to continuously determine and monitor whether the balloon is in the esophagus or the stomach and to inflate the balloon to the desired pressure depending on its location.
Regarding claim 2, modified Brister discloses wherein the constrained space is a first constrained space (esophagus as taught by Brister) and the computing device is further configured to determine if the balloon is located within a second constrained space (stomach as taught by Brister), based upon the balloon pressure measurements ([0159] of Brister; further, the shape of balloon is known and data from the lookup table is used compared to the relative change in balloon diameter based on balloon pressure measurements, such that the location of the balloon is known and may be repositioned, [0083] of Gerrans).
Regarding claim 3, modified Brister discloses wherein the computing device is configured to distinguish between the first and second constrained spaces (based on data from the table; [0083]).
Regarding claim 4, modified Brister discloses wherein the computing device is further configured to a) compare the balloon pressure measurement to a target balloon pressure (compare measurements to a data table; [0083] of Gerrans); and b) select instructions, wherein the instructions are selected from the group consisting of i) instructions to vent inflation fluid from the balloon, when the balloon pressure measurement is above the target balloon pressure (as the balloon is inflated/deflated to the target amount; [0065] of Gerrans); -100-ii) instructions to continue the inflation procedure ([0084] of Gerrans); and iii) instructions to terminate the inflation procedure ([0084] of Gerrans).
Regarding claim 5, modified Brister discloses wherein the computing device is further configured to provide fail-safe procedure instructions to a user (if there is indication of inflation in a constrained space (by pressure readings or patient symptoms) then a fail-safe procedure may be started by shutting off the gas flow by closing the valve on the Procedure Canister; [0246] of Brister).
Regarding claim 6, modified Brister discloses wherein volume of inflation fluid dispensed into the fluid pathway is a first volume of inflation fluid, and the computing device is further configured to a) compare the balloon pressure measurement to a target balloon pressure; and b) provide instructions to the valve to dispense a second volume of inflation fluid into the fluid pathway, when the balloon pressure measurement is below the target balloon pressure (via inflating, closing the inflate valve and thereafter further inflating the balloon based on measurements taken; [0083]-[0084] of Gerrans).
Regarding claim 7, modified Brister discloses wherein the computing device is further configured to a) compare the balloon pressure measurement to a target balloon pressure (wherein the balloon pressure is compared to a threshold valve; [0084] of Gerrans); and b) provide an indicium that the balloon is filled (as the calculated balloon measurement data is displayed; [0083] of Gerrans).
Regarding claim 8, modified Brister discloses wherein the pressure gauge (pressure regulator 244 of Gerrans) is positioned between the valve (inflation valve 241) and the balloon (distal to 246; Fig. 8 of Gerrans).
Regarding claim 9, modified Brister discloses wherein the computing device is configured to compare received balloon pressure measurements to safety criteria (as the processor compares the balloon pressure to a threshold value; [0084] of Gerrans).
Regarding claim 10, modified Brister discloses wherein the computing device is configured to determine if the balloon pressure measurement is within a second safety threshold (as the determined pressure is noted above any predetermined threshold values; [0084] of Gerrans).
Regarding claim 11, modified Brister fails to explicitly disclose wherein the constrained space has a volume of less than or equal to about 180 cm3.
However, Brister teaches that the constrained space is the esophagus ([0159]) and Applicant discloses that the constrained space is the esophagus or a hiatal hernia ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the volume of the constrained space of modified Brister to be less than or equal to about 180 cm3 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the constrained spaces of both Brister and the Applicant are considered to be the esophagus; therefore, the constrained space of an esophagus of Brister and the constrained space of an esophagus of the Applicant would not operate differently and the modification would function appropriately having the claimed volume.
Regarding claim 20, Brister discloses a method of inflating an intragastric balloon (method of inflating balloon of Fig. 20; [0159]), but fails to explicitly disclose a) iteratively detecting a pressure within an intragastric balloon in vivo and comparing the detected pressure to a safety threshold; b) when the detected pressure exceeds the safety threshold, venting an amount of inflation fluid from the balloon; c) when the detected pressure is within the safety threshold, iteratively providing an additional volume of inflation fluid to the balloon, detecting an additional balloon pressure associated with the additional volume of inflation fluid and comparing the detected additional pressure to a target pressure, until the additional pressure equals the target pressure.
However, Gerrans teaches a method of inflating a balloon comprising a) iteratively detecting a pressure within an intragastric balloon in vivo and comparing the detected pressure to a safety threshold (as the balloon is inflated incrementally and pressure of the balloon is measured between each inflation cycle; [0082]-[0083]); b) when the detected pressure exceeds the safety threshold, venting an amount of inflation fluid from the balloon (as the balloon is inflated until it reaches a predetermined amount or threshold; [0084] and the balloon may be either inflated or deflated to reach this value; [0065]); c) when the detected pressure is within the safety threshold, iteratively providing an additional volume of inflation fluid to the balloon (as the pressure is continuously detected), detecting an additional balloon pressure associated with the additional volume of inflation fluid and comparing the detected additional pressure to a target pressure, until the additional pressure equals the target pressure ([0082]-[0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflation method of Brister by a) iteratively detecting a pressure within an intragastric balloon in vivo and comparing the detected pressure to a safety threshold; b) when the detected pressure exceeds the safety threshold, venting an amount of inflation fluid from the balloon; c) when the detected pressure is within the safety threshold, iteratively providing an additional volume of inflation fluid to the balloon, detecting an additional balloon pressure associated with the additional volume of inflation fluid and comparing the detected additional pressure to a target pressure, until the additional pressure equals the target pressure as taught by Gerrans in order to continuously, preciously, and accurately monitor and maintain the desired pressure within the balloon.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (US 2013/0226219 A1) in view of Gerrans et al. (US 2012/0259217 A1), as applied to claim 1 above, and further in view of Brister et al. (US 8,202,291).
Regarding claim 12, modified Brister ‘219 fails to disclose wherein the inflation fluid comprises SF6 and nitrogen.
However, Brister ‘291 teaches an intrasgric balloon that may be inflated with nitrogen as well as SF6 because they are inert gases that have low diffusivity through composite walls (column 55, lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflation fluid of modified Brister ‘219 to be SF6 and nitrogen as taught by Brister ‘291 in order to inflate the balloon with an effective inert gas that has a low diffusivity through composite balloon walls. 

Claim(s) 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (US 2013/0226219 A1) in view of O’dea et al. (US 2012/0035642 A1).
Regarding claim 13, Brister discloses a system for inflating an inflatable intragastric device, comprising: a) a canister (canister/container; figs. 16A-B, 20) comprising an inflation fluid ([0060]); b) an inflatable intragastric balloon (balloon of fig. 20);-3-Application No.: 15/792638 Filing Date:October 24, 2017c) a fluid pathway fluidly joining the canister and the balloon (fig. 20), the fluid pathway comprising: i) a pressure sensor (pressure gauge; [0185]; [0195]); ii) a first pressure regulator (barometric pressure compensation valve) configured to reduce the pressure of inflation fluid received from the canister to a pressure less than a constrained space-damaging pressure (as pressure compensation valve vents the fluid container until the pressure within the container reaches 250 kPa, 300kPa, or any value therebetween; [0195]); iii) a first valve (stopcock) configured to control flow of the inflation fluid through the fluid pathway ([0196]); and v) an exhaust (vent pathways) configured to vent inflation fluid from the balloon ([0043]).
Brister fails to disclose a processing unit configured to: i) receive pressure measurements from the pressure sensor; ii) determine a location of the balloon, based on the received pressure measurements; iii) when the balloon location is determined to be an unconstrained space, determine an amount of inflation fluid to dispense from the canister to achieve a target pressure within the balloon based on the pressure measurements, and provide instructions to dispense inflation fluid into the fluid pathway based on the determined amount of inflation fluid to dispense from the canister; v) when the balloon location is determined to be a constrained space, provide instructions to perform a fail-safe procedure.
However, Brister teaches it is known how to determine a location of the balloon and to determine when the balloon location is in a constrained space by timing inflation by having a tube contain a pH sensor that determines a location difference between the esophagus (constrained space) and the stomach or via pressures in the esophagus versus the stomach ([0159]). Brister teaches that during inflation, if there is indication of inflation in a constrained space (by pressure readings or patient symptoms) then a fail-safe procedure may be started by shutting off the gas flow by closing the valve on the Procedure Canister, detaching the catheter from the Procedure Canister, and evacuating the gas from the balloon with a syringe. The balloon can then be removed endoscopically. If the gauge reads less than 7.0 kPa, then the balloon can be filled ([0246]).
O’dea teaches a balloon catheter (1) with a processing unit (signal processor and control apparatus 36) which inflates the balloon (6) and receives signals from a pressure sensor (21) to continuously read and monitor the pressure of the inflated balloon in order to determine when the balloon has been inflated to a target pressure ([0169]).
Thus, Brister teaches how to determine the balloons location based on pressure measurements and to inflate the balloon to a target pressure based on whether the balloon is located in an unconstrained or constrained space and O’dea teaches a processing unit which continuously monitors the pressure of a balloon so that it may inflate/deflate the balloon to reach its target pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brister to include a processing unit configured as claimed in light of the teachings of Brister and O’dea in order to continuously determine and monitor whether the balloon is in the esophagus or the stomach and to inflate the balloon to the desired pressure depending on its location.
Regarding claims 14 and 17, modified Brister fails to explicitly disclose wherein the processing unit is configured to vent inflation fluid from the balloon when balloon pressure is greater than about 17.2 kPa and wherein the target pressure is between about 9.5 kPa to about 13 kPa.
However, Brister teaches that preferred final pressure within the balloon is between 8.3 kPa and 17.2 kPa ([0198]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the target pressure of modified Brister to be between 9.5 kPa to about 13 kPa and to vent the balloon when the pressure is greater than about 17.2 kPa as Applicant appears to have placed no criticality on the claimed range (see [0034] indicating the safety threshold is between about 17.2 kPa and about 75.0 kPa) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, modified Brister fails to explicitly disclose wherein the processing unit is configured to provide an alert when the balloon is located in a constrained space.
However, O’dea teaches that the processing and control apparatus is configured to send an alert signal to the surgeon when the value of the diameter of the lumen surrounding the balloon is equal to a predefined value ([01110; [0213]), which is similar to the value of the balloon being in a constrained space (esophagus) and/or unconstrained space (stomach).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit of modified Brister to provide an alert when the balloon is located in a constrained space in light of the teachings of O’dea in order to warn the surgeon that the balloon has not reached its final destination and should not be fully inflated.
Regarding claim 16, modified Brister fails to explicitly disclose wherein the constrained space has a volume of less than or equal to about 180 cm3.
However, Brister teaches that the constrained space is the esophagus ([0159]) and Applicant discloses that the constrained space is the esophagus or a hiatal hernia ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the volume of the constrained space of modified Brister to be less than or equal to about 180 cm3 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the constrained spaces of both Brister and the Applicant are considered to be the esophagus; therefore, the constrained space of an esophagus of Brister and the constrained space of an esophagus of the Applicant would not operate differently and the modification would function appropriately having the claimed volume. 
Regarding claim 18, Brister substantially discloses the claimed invention and further discloses wherein the target pressure is between about 8.3 kPa to about 17.2 kPa (as the preferred final pressure within the balloon is between 8.3 kPa and 17.2 kPa ([0198]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (US 2013/0226219 A1) in view of O’dea et al. (US 2012/0035642 A1), as applied to claim 13 above, and further in view of Brister et al. (US 8,202,291).
Regarding claim 19, modified Brister ‘219 fails to disclose wherein the inflation fluid comprises SF6 and nitrogen.
However, Brister ‘291 teaches an intrasgric balloon that may be inflated with nitrogen as well as SF6 because they are inert gases that have low diffusivity through composite walls (column 55, lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflation fluid of modified Brister ‘219 to be SF6 and nitrogen as taught by Brister ‘291 in order to inflate the balloon with an effective inert gas that has a low diffusivity through composite balloon walls.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,772,752 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 13, U.S. Patent No. 10,772,752 B2 claims a system for inflating an inflatable intragastric device (claim 1, lines 1-2), comprising: a) a canister comprising an inflation fluid (claim 1, line 3); b) an inflatable intragastric balloon (claim 1, line 4); c) a fluid pathway fluidly joining the canister and the balloon (claim 1, lines 6-7), the fluid pathway comprising: i) a pressure sensor (claim 1, line 8); -101-ii) a first pressure regulator configured to reduce the pressure of inflation fluid received from the canister to a pressure less than a constrained space-damaging pressure (claim 1, lines 9-14); iii) a first valve configured to control flow of the inflation fluid through the fluid pathway (claim 1, lines 15-16); and v) an exhaust configured to vent inflation fluid from the balloon (claim 1, lines 17-18); and f) a processing unit configured to: i) receive pressure measurements from the pressure sensor (claim 1, lines 19-21); ii) determine a location of the balloon, based on the received pressure measurements (claim 1, lines 22-31); iii) when the balloon location is determined to be an unconstrained space, determine an amount of inflation fluid to dispense from the canister to achieve a target pressure within the balloon based on the pressure measurements and provide instructions to dispense inflation fluid into the fluid pathway based on the determined amount of inflation fluid to dispense from the canister (claim 1, lines 32-39); v) when the balloon location is determined to be a constrained space. provide instructions to perform a fail-safe procedure (claim 1, lines 40-42).

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,772,752 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 14, U.S. Patent No. 10,772,752 B2 claims wherein the processing unit is configured to vent inflation fluid from the balloon when balloon pressure is greater than about 17.2 kPa (claim 2, lines 1-2).

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,772,752 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 15, U.S. Patent No. 10,772,752 B2 claims wherein the processing unit is configured to provide an alert when the balloon is located in a constrained space (claim 3, lines 1-3).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,772,752 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 16, U.S. Patent No. 10,772,752 B2 claims wherein the constrained space has a volume of less than or equal to about 180 cm3 (claim 4, lines 1-2).

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,772,752 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 17, U.S. Patent No. 10,772,752 B2 claims wherein the target pressure is between about 9.5 kPa to about 13 kPa (claim 5, lines 1-2).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,772,752 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 18, U.S. Patent No. 10,772,752 B2 claims wherein the target pressure is between about 8.3 kPa to about 17.2 kPa (claim 6, lines 1-2).

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,772,752 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 18, U.S. Patent No. 10,772,752 B2 claims wherein the inflation fluid comprises SF6 and nitrogen (claim 7, lines 1-2).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,772,752 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 20, U.S. Patent No. 10,772,752 B2 claims a method of inflating an intragastric balloon (claim 12, lines 1-2), comprising: -102-a) iteratively detecting a pressure within an intragastric balloon in vivo and comparing the detected pressure to a safety threshold (claim 12, lines 3-5); b) when the detected pressure exceeds the safety threshold, venting an amount of inflation fluid from the balloon (claim 12, lines 6-8); c) when the detected pressure is within the safety threshold, iteratively providing an additional volume of inflation fluid to the balloon, detecting an additional balloon pressure associated with the additional volume of inflation fluid and comparing the detected additional pressure to a target pressure, until the additional pressure equals the target pressure (claim 12, lines 9-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771